DETAILED ACTION
Status of Claims
Claims 1-2, 4, 6-9, 11, 13-16, 20-21, 25-27, 31-35 and 38-40 are currently pending.  Claims 20, 25-27, 31-32, 35 and 39 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1-2, 4, 6-9, 11, 13-16, 21, 33-34, 38 and 40 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final

Election/Restrictions
Applicant’s election of the claims of Group II (claims 20, 25-27, 31-32, 35 and 39) in the response filed on June 30, 2022 (to the May 12, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group I (claims 1-2, 4, 6-9, 11, 13-16, 38 and 40), Group III (claims 21 and 34) and Group IV (claims 33) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  It is noted that product claims 38 and 40 have been grouped with the product claims of Group I, while method claim 39 has been grouped with the method of Group II.  Applicant have elected the claims of Group II with traverse.  The traverse is based on applicant’s argument:
Applicants hereby elect the claims of Group II (claims 20, 25-27, 31, 32, and 35) for further examination in the present application, with traverse.  The Office alleges that the Groups lack unity of invention because the technical feature of “a composition comprising particles prepared from one or more biological materials that are capable of locating to or at an interface when combined with two or more immiscible liquids” does not contribute over US 2013/0115258 Al (hereinafter, Singh).  Applicants respectfully disagree.[06/30/2022 Remarks, p. 8, par. 2]
Singh is directed towards the encapsulation of oxidizable liquids using nanoemulsion droplets comprising a surface lipid coated with a protein comprising milk protein, MPC, MPI, WPI, whey protein, skim milk powder, casein, sodium caseinate, soy protein, egg protein, calcium caseinate, or aggregates derived therefrom.  See, Singh at paragraphs [0017] and [0026].  In Singh, the nanoemulsion droplets are formed by a surface lipid coating with a protein, whereas in the present invention, the particles are formed from raw plant or algal material.  Singh is not concerned with plant or algal material, and further does not describe the use of particles obtained from plant or algal material to prevent oxidation of the lipid phase in an emulsion.[06/30/2022 Remarks, p. 8, par. 3]
Claim 1 has been amended to recite “wherein the one or more biological materials are obtained from photosynthetic organisms selected from raw plant or algae material, powder, by-product of extract, or extract cake, or mixtures thereof,” which contributes over Singh.  Therefore, the Groups share unity of invention.[06/30/2022 Remarks, p. 9, par. 1]
Group I is directed toward a composition.  Group II is directed to a method of preventing oxidation and/or enhancing the oxidative stability of an emulsion utilizing the composition of Group I. Group III is directed toward a method of prolonging the shelf-life of a beverage using the composition of Group I. Group IV is directed toward a nutraceutical composition, dietary product, food product, nutritional supplements, fragrance, flavouring, pharmaceutical, veterinary composition, oenological composition or cosmetic formulation using the composition of Group I.[06/30/2022 Remarks, p. 9, par. 2]
This election is made without prejudice or disclaimer, and subject to Applicants’ rights to file non-elected subject matter in one or more continuing applications.[06/30/2022 Remarks, p. 9, par. 3]
06/30/2022 Remarks, p. 8, par. 2 to p. 9, par. 3.
In response it is noted that since the claims drawn to the method are not patentable over WO 2015/170099 A1 by Spyropoulos et al., as discussed below, restriction is still deemed proper.
Accordingly, the May 12, 2022 Requirement for Restriction is made FINAL, and claims 20, 25-27, 31-32, 35 and 39 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 20 is objected to because the claim depends on withdrawn claim 1 (i.e., claim 20 recites “comprising particles as defined in claim 1 to the emulsion”).  The claims should explicitly recite the required particle component.
B.	Claim 32 is objected to because the claim should read:
32.	([...]) The method according to claim 20, wherein the emulsion is a nutraceutical composition, dietary composition,  composition,  composition, pharmaceutical composition,  composition, or cosmetic formulation; or the emulsion is part of a nutraceutical composition, dietary composition,  composition,  composition, pharmaceutical composition,  composition, or cosmetic formulation.
C.	Claim 35 is objected to because the claim depends on withdrawn claim 1 (i.e., claim 20 recites “mixing a composition as defined in claim 1”).  The claims should explicitly recite the required particle component.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112, First Paragraph - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20, 25-27, 31-32 and 39 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claims 20, 31 and 39 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of “reduction” and “delay” of “formation of oxidation products,” does not reasonably provide enablement to “prevent” or “preventing” said formation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing “formation of oxidation products,” has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claims 20, 31 and 39 recite: 
20.	([...]) A method for reducing or preventing oxidation and/or enhancing the oxidative stability of an emulsion comprising either:
(i)	forming an emulsion comprising an internal phase dispersed in a continuous external phase and adding a composition comprising particles as defined in claim 1 to the emulsion; or
(ii)	forming an emulsion comprising an internal phase dispersed in a continuous external phase and a composition comprising particles as defined in claim 1 by mixing two or more immiscible liquids and the particles under conditions suitable for forming an emulsion; 
wherein at least one of the internal or external phase comprises an oxidisable material.
[...]
31.	([...]) The method according to claim 20, wherein the particles reduce, delay and/or prevent the formation of oxidation products, secondary oxidation products and/or nonvolatile secondary oxidation products.
[...]
39.	([...]) The method according to claim 31, wherein the particles reduce, delay and/or prevent the formation of oxidation products including lipid hydroperoxides and conjugated diene hydroperoxides and/or secondary oxidation products including aldehyde, ketone, alcohol, and carboxylic acid volatile compounds and/or non-volatile secondary oxidation products including p-anisidine, epoxides, dimers and polymers.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “formation of oxidation products.”  The claims are broad in that they claim a method for preventing “formation of oxidation products,” the breadth of which exacerbates the complexity of the invention.  The term “prevent” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “formation of oxidation products,” regardless of the cause, and in every instance by the composition of the instant method.  Since the instant specification provides no limiting definition of the term “prevent,” the term has been interpreted expansively.  The term “prevent” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing.  Nor is the term limited by any time frame.
Applicant is claiming a method of “preventing” formation of oxidation products in claims 20, 31 and 39.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of formation of oxidation products.  Nowhere in the instant application has the efficacy of the composition of the instant method been enabled to prevent the occurrence of formation of oxidation products. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that formation of oxidation products can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following use of the composition of the instant method, one will not experience/observe formation of oxidation products; that should one already have said formation, it will not worsen; and that it will not recur.  For instance, the full scope of the claim encompasses the situation where administration of composition of the instant method necessarily requires that any material in contact with the composition of the instant method will never exhibit formation of oxidation products from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live.
(3) State of the prior art
The composition of the instant method appears to be known.  See, for instance, WO 2015/170099 A1 by Spyropoulos et al., which discloses “lipid-particles-stabilised-W/O-emulsion with a lipophilic active encapsulated within the particles and a hydrophilic active encapsulated within the dispersed phase” (Spyropoulos, p. 32, ln. 2-4), e.g., Ex. 3A with the “Lipid particle dispersion of Example 2A” (p. 32, Table 3).  However, Spyropoulos does not appear to teach the use of the composition of the instant method in formation of oxidation products as per the absolute meaning of “prevent.”  Thus, the state of the art with regard to using composition of the instant method to prevent formation of oxidation products is essentially non-existent with examples thereof not having been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “formation of oxidation products” assumes that one is able to know where said formation will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said formation will occur, and to what degree, has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “formation of oxidation products,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of chemistry.
(6) Presence or Absence of Working Examples
No working examples of preventing “formation of oxidation products” were provided since applicant’s specification describes the use of the composition of the instant method for the “reduction” and/or “delay” of the  “formation of oxidation products.”
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of a compound of the composition of the instant method for the “reduction” and/or “delay” of the “formation of oxidation products” is described in the examples at par. [0211]-[0293], Ex.’s 1-23, of the instant published application, US 2021/0283563 A1, but not preventing “formation of oxidation products” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what materials are expected to exhibit “formation of oxidation products.”  This is particularly important regarding the term "preventing" since it is not within the skill of the ordinary artisan to accurately predict which materials will have exhibit said formation, and to what degree.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify materials that may exhibit said formation in absolute terms.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “formation of oxidation products” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said formation in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said formation, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claims 25-27 and 32 depend on claim 20, and are thus, not enabled on this basis as well.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 39 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 39 is drawn to:
39.	([...]) The method according to claim 31, wherein the particles reduce, delay and/or prevent the formation of oxidation products including lipid hydroperoxides and conjugated diene hydroperoxides and/or secondary oxidation products including aldehyde, ketone, alcohol, and carboxylic acid volatile compounds and/or non-volatile secondary oxidation products including p-anisidine, epoxides, dimers and polymers.
wherein the use of “and/or” and “including” renders the meets and bounds of the claim indefinite.  In this regard, it is unclear as to whether categories such as “secondary oxidation products” are limited by “aldehyde, ketone, alcohol, and carboxylic acid volatile compounds,” or whether “secondary oxidation products” further requires “carboxylic acid volatile compounds and/or non-volatile secondary oxidation products including p-anisidine, epoxides, dimers and polymers.”  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Examiner suggests broadly to reciting categories of oxidation products:
39.	([...]) The method according to claim 31, wherein the particles reduce[[,]] and/or delay , volatile secondary oxidation products, and/or non-volatile secondary oxidation products
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
[(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.]
[(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.]
Claims 20, 25-27, 31-32, 35 and 39 are rejected under 35 U.S.C. § 102[{(a)(1)} or (a)(2)] as being anticipated by SPYROPOULOS (WO 2015/170099 A1, Publ. Nov. 12, 2015; on 12/29/2020 IDS; hereinafter, “Spyropoulos”).
Spyropoulos is directed to:
Title: PICKERING EMULSION FORMULATIONS
Abstract: The invention provides an emulsion comprising: (a) a continuous phase; (b) a dispersed phase comprising an active compound (I); and (c) colloidal particles located at the interface between the continuous phase and the dispersed phase.  These are particularly useful with one or more agrochemicals or food additives as an active compound.
Spyropoulos, title & abstract.  In this regard, Spyropoulos teaches lipid particles containing a lipophilic model active encapsulated within a lipid matrix:
Example 2
This series of examples illustrates the preparation of an aqueous dispersion of lipid particles containing lipophilic model active encapsulated within the lipid matrix that can then be employed as a colloid stabilizer in the preparation of an emulsion.
3g of a solid triacylglycerol (e.g. tripalmitin, tristearin, 1:1, 2:1 and 1:2 mixture of tristearin and tripalmitin, 2:1 mixture of tristearin and monopalmitin, 1:1 mixture of tristearin and Carnauba solid lipid) was combined with 0.03 g model lipophilic active (Sudan Ill) while heated above the lipid melting point and stirred with the magnetic stirrer until the active dissolved (ca. 0.5 hour). This was then combined with 0-3g emulsifier (e.g. Tween™ 20, WPI = Whey Protein Isolate , Lecithin, 1:1 mixture of Lecithin and Tween TM 20, PGPR = Polyglycerol Polyricinoleate), 0.006 g preserving agent (potassium sorbate) and 53.964 - 56.964g double distilled water in a 100ml glass beaker. The formulations are shown in Table 2.
The total 60g batch mixture was heated to 75-85°C (temperature above the melting point of the lipids and below the cloud point of Tween™ 20) while stirred with the magnetic stirrer for 10 minutes. Then the hot mixture was sonicated for 3 min at constant amplitude of 95% using sonicating probe. Immediately after sonication, the batch was cooled in an ice bath for up to 30 minutes and then stored at 4-8°C.
Dialysis of the excess surfactant. When Tween™ 20 was used to stabilise lipid particles, the colloidal suspensions were placed in pre-hydrated cellulose tubing (12kD cut off) and dialysed into distilled water. The dialysis water was changed numerous times until the measured surface tension reached a constant value.
The particle size of solid lipid particles with the model active compound were of similar range as the particles without the model active (shown in Example 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Spyropoulos, p. 30, ln. 1-30, and p. 31, Table 2), and further in this regard, teaches a lipid-particles-stabilised-W/O-emulsion with a lipophilic active encapsulated within the particles, and a hydrophilic active encapsulated within the dispersed phase:
Example 3
This example illustrates the preparation of a lipid-particles-stabilised-W/O-emulsion with a lipophilic active encapsulated within the particles and a hydrophilic active encapsulated within the dispersed phase.
10 g of aqueous dispersion of lipid particles (stabilised with no emulsifier or Tween™ 20 or PGPR or Lecithin or 1: 1 mixture of Lecithin and Tween 20) containing lipophilic active (Sudan Ill, as per Example 2) were combined with 1 g of hydrophilic active (10% solution of NaCl) and 39 g of liquid oil (e.g. sunflower oil, mineral oil, silicone oil, methyl oleate, hexadecane) and homogenised with a rotor-stator mixer (Silverson™) for 1 - 3 minutes at 10,000rpm, while cooled in an ice bath. Such prepared W/O emulsions were stored at 4 - 8°C.
The formulation is shown in Table 3.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The droplet size of obtained emulsions was lower than 10μm and (except emulsions stabilised with tripalmitin particles) did not change significantly over the observation period of 11 days, as shown in Figure 5.
(Spyropoulos, p. 32, ln. 1 to p. 33, ln. 3, Ex. 3, Table 3).
Regarding independent claims 20 and 35 and the requirements:
20.	([...]) A method for reducing or preventing oxidation and/or enhancing the oxidative stability of an emulsion comprising either:
(i)	forming an emulsion comprising an internal phase dispersed in a continuous external phase and adding a composition comprising particles as defined in claim 1 to the emulsion; or
(ii)	forming an emulsion comprising an internal phase dispersed in a continuous external phase and a composition comprising particles as defined in claim 1 by mixing two or more immiscible liquids and the particles under conditions suitable for forming an emulsion; 
wherein at least one of the internal or external phase comprises an oxidisable material.
[...]
35.	([...]) A method for the preparation of an emulsion, wherein the method comprises:
mixing a composition as defined in claim 1 with either:
(a)    two or more immiscible liquids; or
(b)    a pre-prepared emulsion comprising an internal phase dispersed in a continuous external phase.
Spyropoulos clearly teaches “lipid-particles-stabilised-W/O-emulsion with a lipophilic active encapsulated within the particles and a hydrophilic active encapsulated within the dispersed phase” (Spyropoulos, p. 32, ln. 2-4), e.g., Ex. 3A with the “Lipid particle dispersion of Example 2A” (p. 32, Table 3), whereby it is noted:  
lipid particles containing a lipophilic model active, “Sudan III,” encapsulated within a lipid matrix, “Tripalmitin” (Spyropoulos, p. 32, Table 3, Ex. 2A), wherein “Tripalmitin” is present in particulate form (Spyropoulos, p. 32, ln. 1-3), thereby reading on: 
“particles as defined in claim 1” of claim 25: (which relates to withdrawn claim 1, which recites “[a] composition comprising particles prepared from one or more biological materials that are capable of locating to or at an interface when combined with two or more immiscible liquids, wherein the one or more biological materials are obtained from photosynthetic organisms selected from raw plant or algae material, powder, by-product of extract, or extract cake, or mixtures thereof”), and
as well as “a composition as defined in claim 1” of claim 35,
(as well as par. [0044] of the instant published application, US 2021/0283563 A1); AND
“aqueous dispersion” of “liquid oil (e.g. sunflower oil, [...])” for a “W/O” emulsion (Spyropoulos, p. 32, ln. 6-12, Table 3, Ex. 3A) is: 
“an internal phase dispersed in a continuous external phase” of claim 20, and
“(a) two or more immiscible liquids” of claim 35;
as well as the requirements of:
claim 35 for “wherein at least one of the internal or external phase comprises an oxidisable material,” and
claims 25-27 for:
25.	([...])  The method according to claim 20, wherein the oxidisable material comprises a lipid.
26.	([...]) The method according to claim 25, wherein the lipid has at least one carbon-carbon double bond in the fatty acyl chain and is selected from the group consisting of palmitoleic acid, oleic acid, myristoleic acid, linoleic acid, arachidonic acid, linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, sunflower, soybean, canola, olive, peanut, corn, cottonseed, palm, fish oils, and combinations thereof.
27.	([...]) The method according to claim 20, wherein the internal phase comprises oil and the external phase comprises water.
wherein “10 g of aqueous dispersion of lipid particles ([...]) containing lipophilic active ([...]) were combined with 1 g of hydrophilic active ([...]) and 39 g of liquid oil (e.g. sunflower oil, mineral oil, silicone oil, methyl oleate, hexadecane) and homogenised with a rotor-stator mixer (Silverson™) for 1 - 3 minutes at 10,000rpm, while cooled in an ice bath. Such prepared W/O emulsions were stored at 4 - 8°C” (Spyropoulos, p. 32, ln. 6-12) reads on:
the active step of claim 20 for “(ii) forming an emulsion comprising an internal phase dispersed in a continuous external phase and a composition comprising particles as defined in claim 1 by mixing two or more immiscible liquids and the particles under conditions suitable for forming an emulsion,” and
the active step of claim 35 for “mixing a composition as defined in claim 1 with either: (a) two or more immiscible liquids.”
Thus, Spyropoulos anticipates claims 20, 25-27 and 35.
Regarding claims 31 and 39, it is noted that the requirements:
31.	([...]) The method according to claim 20, wherein the particles reduce, delay and/or prevent the formation of oxidation products, secondary oxidation products and/or nonvolatile secondary oxidation products.
[...]
39.	([...]) The method according to claim 31, wherein the particles reduce, delay and/or prevent the formation of oxidation products including lipid hydroperoxides and conjugated diene hydroperoxides and/or secondary oxidation products including aldehyde, ketone, alcohol, and carboxylic acid volatile compounds and/or non-volatile secondary oxidation products including p-anisidine, epoxides, dimers and polymers.
In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 20, which achieve the resulting reduction, delay and/or preventative effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended reduction, delay and/or preventative effect of a composition that meets the structural requirements of claim 20.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 20 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.
Thus, Spyropoulos anticipates claims 31 and 39.
Regarding claim 32, it is noted that the requirements:
32.	([...]) The method according to claim 20, wherein the emulsion is a nutraceutical composition, dietary or food product for humans or animals, nutritional supplement, fragrance or flavouring, pharmaceutical or veterinary composition, oenological or cosmetic formulation or the emulsion is part of a nutraceutical composition, dietary or food product for humans or animals, nutritional supplement, fragrance or flavouring, pharmaceutical or veterinary composition, oenological or cosmetic formulation.
are recitations of intended use.  In this regard, it is noted that recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  Nonetheless, Spyropoulos teaches: “These are particularly useful with one or more agrochemicals or food additives as an active compound” (Spyropoulos, abstract), wherein “food additives” at least reads on the requirements of claim 32 for “the emulsion is part of a nutraceutical composition, dietary or food product for humans or animals, nutritional supplement.”
Thus, Spyropoulos anticipates claims 32.









Conclusion
Claims 20, 25-27, 31-32, 35 and 39 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611